Citation Nr: 0120062	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  99-02 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total rating based on individual 
unemployability, due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to May 
1956 and from November 1961 to April 1968.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in September 2000, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, for the scheduling of a videoconference 
hearing.  The case is now before the Board for final 
appellate consideration.


REMAND

The veteran maintains, in substance, that he is rendered 
unemployable by his service-connected post-operative total 
right hip replacement, and not by his non-service-connected 
disabilities.  Accordingly, a favorable determination is 
requested.

During the veteran's May 2001 videoconference hearing, the 
veteran testified that his service-connected right hip 
disability prevented him from working as a coast-to-coast 
truck driver, which had been his job until 1975 or 1976.  
Transcript (t.) at p. 4.  He said that he began watch-making 
training through VA vocational rehabilitation beginning in 
1969 or so but was unable to finish due to the need for eye 
surgery.  T. at pp. 4-5.  He went to VA vocational 
rehabilitation again beginning in 1982 for clock making and 
worked at that for about six years on a part time basis, 
which was all he could find.  T. at p. 5.  He said that he 
worked for a good friend of his and would make a little bit 
of change repairing clocks his friend brought to the school, 
but not very much.  T. at p. 7.  He reported that his highest 
grade level completed was 7th grade, and that he obtained a 
GED while in the Army in 1963.  T. at p. 5.  He said that he 
received Social Security disability benefits from 1976 to 
1978 due to hip replacements.  He began to receive such 
benefits again in 1985 and continued to receive them.  T. at 
p. 8.  The veteran reported that an additional hip surgery 
was scheduled at a VA medical center (VAMC) in Houston in a 
few days.  He said that he received all his treatment for his 
hip at the Houston VAMC.  T. at p. 8.  He said that he could 
not presently work because his right hip often caused him to 
fall, and in fact he had broken ribs and his collar bone that 
way.  T. at p. 7.  He said that the residuals of his rib 
fractures were painful and required 10 Tylenol 3s a day.  He 
said that the pain from the ribs was about the same as from 
his right hip.  T. at p. 9.  

The veteran's testimony as to impending surgery for his right 
hip implies that at the time of the video conference hearing 
he was receiving outpatient treatment for this disability.  
Such outpatient treatment records are not in the claims file.  
Similarly, the claims file does not include the medical 
records pertaining to the veteran's surgery.  The Board finds 
that these medical records are necessary for a proper 
understanding of the symptoms of the veteran's service-
connected right hip disability.  

In addition, the claims file does not include any 
determinations from the Social Security Administration, or 
the medical or employment records on which such decisions 
were based.  The Board finds that such documentation is 
necessary for a proper understanding of the effects of the 
veteran's service-connected disabilities on his 
employability.  Moreover, the claimant appears to allege 
increased disability due to his residuals of rib injuries.

Finally, the Board observes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for this additional reason, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The RO should contact the Social 
Security Administration and request a 
copy of any decisions, as well as all 
associated medical and employment 
records, pertaining to determinations of 
the veteran's employability and 
industrial impairments.

3.  The RO should take appropriate action to 
obtain copies of any inpatient and outpatient 
VA clinical records from the Houston VAMC, 
including those pertaining to the veteran's 
May 2001 surgical treatment of the right hip, 
which have not been previously secured.  

4.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  Specifically, such review 
should consider whether the record is 
adequate to determine if there has been 
any change in the level of disability due 
to the service connected residuals of rib 
fractures.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the veteran's claim of 
entitlement to a total rating based on 
individual unemployability, due to 
service-connected disability. 

If the claim remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case.  They should be afforded the appropriate period 
of time within which to respond thereto, at their option, as 
provided by governing regulation.  Then, if otherwise in 
order, the case should be returned to the Board after 
compliance with all requisite appellate procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



